DETAILED ACTION

Response to Amendment
1.	The amendment filed 1/6/2022 for US Patent Application No. 16/904758 has been entered and fully considered.
2.	Claims 1-4, 6-9 and 16-20 are currently pending and have been fully considered.

Allowable Subject Matter
3,	The following is an examiner’s statement of reasons for allowance:
	Claims 1-4, 6-9 and 16-20 are now in condition for allowance because the prior art of record does not teach or suggest a redox flow battery comprising a catholyte; an anolyte; a catholyte storage tank for storing the catholyte; an anolyte storage tank for storing the anolyte; a power cell arranged for catholyte and anolyte to coexist and be physically separated while also in ion communication with one another; a catholyte pump to circulate the catholyte from the catholyte storage tank to the power cell and back to the catholyte storage tank; and an anolyte pump to circulate anolyte from the anolyte storage tank to the power cell and back to the anolyte storage tank; wherein one of the catholyte and anolyte comprises a metal-containing ionic liquid comprises 1-butyl-3-methylimidazolium tetrachloroferrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724